UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1290



DAVID BETHEA,

                Petitioner,

          v.


DEPARTMENT OF LABOR,

                Respondent.



On Petition for Review of an Order of the Administrative Review
Board. (07-057; 2006-STA-023)


Submitted:   September 19, 2008             Decided:   October 6, 2008


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Bethea, Petitioner Pro Se. John Robert Shortall, OFFICE OF
THE SOLICITOR GENERAL, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Bethea seeks review of the Administrative Review

Board’s decision and order dismissing his complaint of retaliatory

discharge filed pursuant to 49 U.S.C.A. § 31105 (West 2007 & Supp.

2008).     Our review of the record discloses that the Board’s

decision   is   based   upon   substantial    evidence   and   is   without

reversible error. Accordingly, we deny the petition for review for

the reasons stated by the Board.      Bethea v. Wallace Trucking Co.,

No. 07-057 (A.R.B. Dec. 31, 2007).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                         PETITION DENIED




                                  - 2 -